
	

114 HRES 775 IH: Recognizing the impact of Sister Cities International and expressing support for the designation of July 15, 2016, as “Sister Cities International Day”.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 775
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. DeSantis (for himself and Mr. Castro of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the impact of Sister Cities International and expressing support for the designation of
			 July 15, 2016, as Sister Cities International Day.
	
	
 Whereas to facilitate and maintain world peace, cities, their elected officials, and their citizens need to collaborate internationally, through international organizations such as Sister Cities International;
 Whereas in 2016 Sister Cities International is celebrating 60 years of global citizen and civic diplomatic action, and helping support a future where the world’s cities, communities and its citizens can come together on common ground;
 Whereas Sister Cities International Day is a fitting occasion to commemorate the significant impact that the organization has made in building bridges across nations, cities and communities around the globe in order to create and sustain world peace;
 Whereas Sister Cities International was founded as a Presidential initiative by President Dwight D. Eisenhower on September 11, 1956, at the White House Conference on citizen diplomacy to create more community-led global relationships so that people of different cultures could appreciate their differences and build partnerships that would lessen the chance of new national conflicts;
 Whereas since President Eisenhower, every sitting President has been the Honorary Chairman of Sister Cities International;
 Whereas Sister Cities International currently has over 570 member cities, counties, and States with relationships with over 2,300 communities in 150 countries, spanning 6 continents, and having representation in nearly every district represented in the House of Representatives;
 Whereas the impact of Sister Cities International’s programs in 2014 has included participation of one million;
 Whereas collectively, in 2014 the Sister Cities International network hosted over 2,000 events and engaged over 30,000 volunteers throughout the U.S.;
 Whereas countless city, county, and State governments and their leaders have been involved in global relationships due to Sister Cities International;
 Whereas these relationships include educational, economic, cultural, municipal and humanitarian assistance exchange programs that are mutually beneficial to each community;
 Whereas Sister Cities International Day is a call to action for Americans and citizens of the world to come together to celebrate the importance of communities’ continued commitment to supporting a more peaceful and prosperous future through continued people to people exchanges;
 Whereas Sister Cities International Day is an opportune time for Americans to come together and show how powerful humanity can be when we unite to promote peace, progress, and prosperity for a better world; and
 Whereas July 15, 2016, would be an appropriate date to designate as Sister Cities International Day: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the lasting positive impact of Sister Cities International; and
 (2)supports the designation of Sister Cities International Day.  